UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4881


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINSTON R. IRONS, a/k/a Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cr-00016-JPB-JSK-1)


Submitted:   July 18, 2013                 Decided:   August 6, 2013


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Winston Irons appeals his convictions for possession

with intent to distribute cocaine and marijuana, in violation of

21    U.S.C.    § 841(a)(1)         (2006).         On   appeal,        he    challenges     the

district court’s denial of his motion to suppress and admission

of prior bad acts under Fed. R. Evid. 404(b).                           We affirm.

               Irons first argues that the district court erred by

denying his motion to suppress the evidence seized on October 5,

2011, challenging the informant’s reliability.                               In reviewing the

denial of a motion to suppress, “we review a district court’s

factual     findings       .    .    .    for       clear   error[]           and   the    legal

determinations de novo,” United States v. Black, 707 F.3d 531,

537 (4th Cir. 2013), and “view the facts in the light most

favorable to the Government, as the party prevailing below.”

Id.    at   534.     “We       defer     to   the     district     court’s          credibility

findings, as it is the role of the district court to observe

witnesses and weigh their credibility during a pre-trial motion

to suppress.”        United States v. Griffin, 589 F.3d 148, 150 n.1

(4th Cir. 2009) (internal quotation marks omitted).

               “[A] police officer may, consistent with the Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is    afoot.”       Illinois        v.   Wardlow,        528     U.S.    119,       123   (2000)

(citing     Terry   v.     Ohio,       392    U.S.    1,    30    (1968)).          Reasonable

                                                2
suspicion    requires       an    officer       to    have       “a    particularized       and

objective basis for suspecting legal wrongdoing” based on “the

totality of the circumstances.”                      United States v. Arvizu, 534

U.S. 266, 273 (2002) (internal quotation marks omitted).                                    “In

cases where an informant’s tip supplies part of the basis for

reasonable    suspicion,         we     must       ensure    that      the   tip    possesses

sufficient indicia of reliability.”                      United States v. Perkins,

363 F.3d 317, 323 (4th Cir. 2004); see Griffin, 589 F.3d at 152

(discussing       factors    courts         consider        in        determining     whether

officer had reasonable suspicion to effectuate stop based on

informant’s tip).

            Our    review        of   the      record       on    appeal     leads     us    to

conclude that the officer to whom the informant reported the tip

“had   objective      reason       to    believe         that     [the]      tip    had     some

particular indicia of reliability[,] . . . [which] support[ed]

[the officer’s] decision to investigate further.”                             Perkins, 363

F.3d at 325 (internal quotation marks omitted); see Florida v.

J.L., 529 U.S. 266, 270 (2000) (stating that known informant’s

tip generally is more reliable than unknown informant’s because

known informant “can be held responsible if [his] allegations

turn out to be fabricated”).                In his investigation, the officer

learned that Irons had a revoked driver’s license, and Irons was

observed    driving     a    car      without        a    valid        license     along    the

anticipated route the informant had provided.                           Thus, we conclude

                                               3
that the stop did not violate Irons’ Fourth Amendment rights.

See Wardlow, 528 U.S. at 123.

            Irons next asserts that the district court erred by

admitting evidence of his prior bad acts in 2006 and 2008.                  He

contends that, because he was never prosecuted for those acts,

the Government introduced them solely to demonstrate that he

acted like a drug dealer.       Irons also argues that the 2006 act

was too old to be reliable.                The Federal Rules of Evidence

prohibit the admission of evidence of “other crimes” solely to

prove a defendant’s bad character, Fed. R. Crim. P. 404(b)(1),

but such evidence “may be admissible for other purposes, such as

proving     motive,     opportunity,        intent,    preparation,      plan,

knowledge, identity, absence of mistake, or lack of accident.”

Id. 404(b)(2); see United States v. McBride, 676 F.3d 385, 395-

96 (4th Cir. 2012) (discussing Rule 404(b) and four-factor test

used   to   determine   admissibility).          We   review    the   district

court’s admission of evidence of prior bad acts for an abuse of

discretion.   Id. at 395.

            Contrary to Irons’ arguments on appeal, we conclude

that the evidence of the 2006 controlled buy and the June 2008

traffic stop were probative of Irons’ intent.                  Although Irons

suggests that the prior bad acts are not relevant due to the

lapse of time between those acts and the instant offenses, we

conclude that the acts are not too remote to render the evidence

                                       4
inadmissible given the similarities between the prior bad acts

and the charged offenses.            See United States v. Kelly, 510 F.3d

433,   437   (4th     Cir.   2007)   (holding     that   conviction    occurring

twenty-two      years    prior    was   admissible       because   similarities

between charged offense and prior crime were significant and

lapse of time alone did not render conviction inadmissible).

Moreover, the risk of any unfair prejudice was mitigated by the

district court’s thorough and repeated cautionary instructions

on the proper use of the evidence of prior bad acts, and the

jury is presumed to follow the court’s instructions.                         United

States v. Chong Lam, 677 F.3d 190, 204 (4th Cir. 2012).                      Thus,

the district court did not abuse its discretion in admitting the

challenged evidence.

             Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument   because      the   facts   and   legal

contentions     are     adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        5